Title: To George Washington from Thomas Jefferson, 16 November 1792
From: Jefferson, Thomas
To: Washington, George

 

[Philadelphia] Nov. 16. 1792.

Th: Jefferson has the honor to inform the President that the papers from Johanna Lucia Henrietta Hinrichsen, a Danish subject, state that she is entitled to inherit from her brother Daniel Wriesburg deceased two tracts of land in New Jersey & New York and she petitions Congress, & the states of New Jersey & New York to have justice done her, offering, if they will pay her the reasonable rents during her life and an indemnification for the detention hitherto, that she will cede to them the remainder after her death for the establishment of a charitable institution for the benefit of poor military persons, the plan of which she leaves to the President of the U.S. to settle.
Th: Jefferson is of opinion that the incompetence of the General government to legislate on the subject of inheritances is a reason the more against the President’s becoming the channel of a petition to them: but that it might not be amiss that Th: J. shou⟨l⟩d inclose to the Governors of New Jersey & N. York the petitions addressed to their states, as some advantages are offered to them, of which they will take notice, or not, at their pleasure. if the President approves of this, & will return the petitions they shall be inclosed accordingly.

Th: Jefferson

